Order entered May 14, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01738-CV

                            LEONARD R. THOMAS, Appellant

                                              V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-12-31766

                                          ORDER
        Before the Court is appellant’s April 18, 2014 motion requesting the reporter’s record.

The reporter’s record was filed on May 9, 2014. Accordingly, we DENY appellant’s motion as

moot.


                                                     /s/   ADA BROWN
                                                           JUSTICE